Exhibit 10.1
EMPLOYMENT AGREEMENT
This employment agreement is made and entered into as of this 8th day of June,
2010, by and between Unilife Corporation (“Unilife”) and Richard Wieland
(“Wieland”). The term “Unilife” shall include its subsidiaries, affiliates,
assigns and successors in interest under Sections 7, 8, and 13.
WHEREAS, Unilife wishes to employ Wieland as Executive Vice President and Chief
Financial Officer, and Wieland wishes to enter into this agreement to formalize
his employment agreement; and
WHEREAS, Unilife is engaged in the business of designing, developing,
manufacturing and supplying innovative healthcare safety products for medical
device and pharmaceutical industries; and
WHEREAS, Wieland will develop valuable relationships by virtue of his employment
with Unilife, and Wieland will have access to valuable confidential and
proprietary information and trade secrets belonging to Unilife; and
WHEREAS, Unilife and Wieland desire to set forth the terms of their employment
relationship in this agreement;
NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:
1. Term. This agreement shall be effective upon the counter-execution of this
agreement and is for an initial multi-year term commencing on the effective date
and expiring on June 30, 2012. This agreement will automatically renew for
one-year periods annually thereafter, unless either party gives the other party
thirty (30) days written notice in advance of the relevant expiration date of
its intention not to renew the agreement. Upon expiration or earlier termination
of this employment relationship, the parties will be relieved of their duties
and obligations under this agreement, except that the rights and obligations of
Unilife under Section 6 below shall remain in full force and effect until all
appropriate payments have been made to Wieland and the rights and obligations of
Wieland set forth in Sections 7 and 8 below shall remain in full force and
effect and shall survive the expiration or termination of this agreement,
regardless of the reason(s) for termination.
2. Position and Duties.
(a) Unilife will employ Wieland as Executive Vice President and Chief Financial
Officer, and Wieland agrees to serve in such capacity for Unilife with
responsibility for Unilife’s Finance and Administration Department and such
other duties as are assigned to him by the Chief Executive Officer of Unilife,
and shall have vested in him the authority and duties typically held by an
employee in such position. Wieland shall report to the Chief Executive Officer,
with respect to the performance of these
Page 1 of 14

 

 



--------------------------------------------------------------------------------



 



duties, and shall be a member of the Executive Team. In the performance of these
duties, Wieland shall devote his knowledge, skill, attention, energies and all
of his business time, and shall comply with all of Unilife’s policies, rules,
and procedures, as they may be amended from time to time. Wieland shall not
engage in any endeavor that would conflict with the rendition of his services to
Unilife, either directly or indirectly, without the prior written consent of
Unilife; provided, however, Wieland may participate in civic, charitable,
educational, industry and professional organizations, to the extent that such
participation does not interfere with the performance of his duties hereunder;
and Wieland may also serve on corporate boards and committees, but only with the
prior written consent of Unilife.
(b) Notwithstanding the responsibilities and duties contained in Section 2(a)
above, Wieland acknowledges that all material decisions relating to the
management of Unilife’s business will be made by the Board of Directors of
Unilife. In addition, any decisions which have the capacity to affect
significantly the financial standing of Unilife must be referred to the Board of
Directors of Unilife which will have ultimate control in respect of these
matters.
3. Compensation.
(a) Base Salary. Wieland shall be paid an annual base salary of Two Hundred
Forty-Five Thousand Dollars ($245,000.00) payable in accordance with Unilife’s
standard payroll practices. Wieland’s base salary will be subject to the
customary withholding and employment taxes, as required by law, with respect to
compensation paid by an employer to an employee. At the discretion of the Board
of Directors of Unilife, Wieland shall be eligible for increases in base salary.
Further, Unilife will not reduce Wieland’s base salary to less than what is
agreed to herein.
(b) Bonus. Wieland shall be eligible to participate in Unilife’s Incentive Bonus
Plan in amounts and percentages as annually determined by Unilife’s Board of
Directors and Chief Executive Officer. For calendar year 2010, the potential
cash bonus amount will be forty percent (40%) of base salary, prorated based on
the number of days employed in 2010. For calendar years 2011 and 2012, Wieland’s
annual target cash bonus shall be a minimum of forty percent (40%) of base
salary. Bonuses are subject to achievement of such goals and objectives as the
Compensation Committee of the Board of Directors, upon recommendation of the
Chief Executive Officer, determines in a set of Key Performance Indicators. Any
bonus payable for a calendar year shall be paid in a lump-sum payment in the
following calendar year on or before March 15. Wieland’s bonuses will be subject
to the customary withholding and employment taxes, as required by law, with
respect to compensation paid by an employer to an employee.
Page 2 of 14

 

 



--------------------------------------------------------------------------------



 



4. Benefits.
(a) Benefits Generally Available to Unilife Employees. Wieland shall be eligible
to participate in Unilife’s benefits programs (including any equity incentive
plan of Unilife or its affiliates), as they may change from time to time. The
benefits provided to Wieland will be the same as the benefits provided to other
similarly situated Unilife employees, and may be changed upon expiration or
other termination of the current benefits contracts. For further information,
Wieland should review any applicable benefit plan documents, which will govern
the terms of the benefits. Not withstanding the above, Unilife agrees to request
a waiver of the waiting period for health benefits for Wieland and his spouse
and will repay Wieland for any negative tax consequences of such waiver.
(b) Vacation. Wieland shall also receive four (4) weeks of paid vacation per
calendar year. Any unused vacation days may be carried over or paid in lieu
thereof, to the extent allowed by Unilife’s policy for similarly situated
employees.
(c) Equity Plans. All incentive compensation and stock-based compensation that
Wieland may receive from Unilife shall be subject to any policy adopted by
Unilife, now or hereafter existing, that imposes on Wieland stock ownership
requirements, stock holding requirements, stock liquidation restrictions or
recoupment provisions provided that such requirements, restrictions and
recoupment provisions also apply to similarly situated members of senior
management. Any stock options and other stock-based awards that Wieland may
receive from Unilife shall be governed by the applicable, underlying award
agreement.
(d) Expenses. Unilife shall reimburse Wieland for all reasonable and necessary
expenses incurred by him in carrying out his duties under this Agreement in
accordance with Unilife’s business expense policies, including without
limitation, requirements with respect to reporting, documentation and payment of
such expenses. All such expenses shall be paid no later than December 31st of
the calendar year following the year in which such expenses were incurred.
5. Indemnification. Unilife agrees to provide Wieland with indemnification
equivalent to that provided to other members of senior management and pursuant
to Unilife’s Directors and Officers insurance policies, as amended from time to
time.
6. Termination and Pay Upon Termination.
(a) General Rule. In the event that Unilife terminates this agreement and
Wieland’s employment without Cause as defined herein, including employment
termination due to Unilife’s election not to renew this agreement where Wieland
was willing and able to continue performing services under the terms of this
agreement, Unilife will pay Wieland:
(i) his base salary, at the rate in effect immediately before the date that
Wieland’s employment terminates, for twelve (12) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Wieland’s employment terminates and the General
Release provided for in Section 10 of this Agreement becomes irrevocable; and
Page 3 of 14

 

 



--------------------------------------------------------------------------------



 



(ii) provided that Wieland is eligible for and timely elects to receive COBRA
health care continuation coverage, the cost of Wieland’s COBRA health care
continuation coverage premiums for twelve (12) months, commencing on the first
of the month immediately after the month which includes the date that Wieland’s
employment terminates and the General Release provided for in Section 10 of this
Agreement becomes irrevocable.
In the event that Wieland terminates this agreement for any reason, including
Wieland’s election not to renew the agreement, Wieland shall not receive any
compensation or benefits from the time that he ceases to devote full time and
attention to Unilife’s business, and, if Wieland terminates this agreement prior
to June 30, 2012, Wieland shall repay Unilife an amount equal to the aggregate
cost incurred by Unilife under Section 9 of this Agreement in connection with
Wieland’s relocation to Pennsylvania. This provision may be waived by the
Compensation Committee of the Board of Directors in its sole discretion. In
addition, Wieland agrees to provide Unilife with thirty (30) days advance
written notice of his intent to terminate his employment, whether during the
initial term or any renewal thereof. Upon termination of this agreement, the
parties will be relieved of their duties and obligations, except that the rights
and obligations of Unilife under this Section 6(a) shall remain in full force
and effect until all appropriate payments have been made to Wieland and the
rights and obligations of Wieland set forth in Sections 7 and 8 below shall
remain in full force and effect and shall survive the expiration or termination
of this agreement, regardless of the reason(s) for termination. Upon termination
of this agreement, Wieland shall not have any further contact with any customers
of Unilife until the expiration of the conditions of Section 8 of this
Agreement.
(b) Termination Following a Change in Control.
(i) Termination Pay. Notwithstanding paragraph (a) immediately above, in the
event that Wieland’s employment is terminated coincident with a Change in
Control as defined in subparagraph (iii) immediately below, then Unilife in lieu
of and not in duplication of the severance compensation provided for in
paragraph (a) immediately above, shall pay Wieland:
(A) his base salary, at the rate in effect immediately before the date that
Wieland’s employment terminates, for eighteen (18) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Wieland’s employment terminates and the General
Release provided for in Section 10 of this Agreement becomes irrevocable,
(B) provided that Wieland is eligible for and timely elects to receive COBRA
health care continuation coverage, the cost of Wieland’s COBRA health care
continuation coverage premiums for eighteen (18) months, commencing on with the
first of the month immediately after the month which includes the date that
Wieland’s employment terminates and the General Release provided for in
Section 10 of this Agreement becomes irrevocable,
Page 4 of 14

 

 



--------------------------------------------------------------------------------



 



(C) payment of a lump-sum amount, equal to the amount of the bonus, if any,
earned by and paid to Wieland for the last completed fiscal year prior to the
year in which his employment terminates, which will be payable on the fifteenth
(15th) day after the date that Wieland’s employment terminates and the General
Release provided for in Section 10 of this Agreement becomes irrevocable, and
(D) notwithstanding anything to the contrary, all of his outstanding and
unvested options and other stock-based awards shall vest immediately upon such
termination of employment following the Change in Control.
Notwithstanding anything to the contrary, if the Change in Control trigger is a
change in Alan Shortall no longer being Chief Executive Officer of Unilife,
Wieland shall have the option to voluntarily resign in the event of such a
Change in Control, and receive the severance benefits set forth in this
Section 6(b)(i), however, Wieland must exercise such resignation right in
writing within one hundred and eighty (180) days of such Change in Control event
or, in the absence of such written resignation, he shall be deemed to have
acknowledged that no Change in Control has occurred for purposes of this
Section 6(b)(i).
(ii) Definition of “Cause”. “Cause” will mean any one or more of the following:
(A) material neglect of assigned duties, willful misconduct in connection with
the performance of duties, or refusal to perform assigned duties (other than by
reason of disability) which continues uncured for . thirty (30) days following
receipt of written notice of such deficiency from the Chief Executive Officer,
specifying the scope and nature of the deficiency;
(B) an act of dishonesty;
(C) engaging in illegal conduct;
(D) committing a crime relating to an act of dishonesty or fraud;
(E) engaging in any act of moral turpitude that causes material harm to Unilife
or its reputation;
(F) breaching, in any material respect, the terms of any agreement with Unilife;
or
Page 5 of 14

 

 



--------------------------------------------------------------------------------



 



(G) commencement of employment with any other employer while an employee of
Unilife without the prior written consent of the Chief Executive Officer.
Any determination of “Cause” as used herein will be made in good faith by the
Chief Executive Officer.
(iii) Definition of “Change in Control”. “Change in Control” means a: (i) Change
in Ownership of Unilife Corporation, (ii) Change in Effective Control of Unilife
Corporation, (iii) Change in the Ownership of Assets of Unilife Corporation, all
as described herein and construed in accordance with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or (iv) a change in the
Chief Executive Officer whereby the position is no longer held by Alan Shortall.
(A) A Change in Ownership of Unilife Corporation shall occur on the date that
any one Person acquires, or Persons Acting as a Group (or Group) acquire,
ownership of the capital stock of Unilife Corporation that, together with the
stock held by such Person or Group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the capital stock of
Unilife Corporation. However, if any one Person is, or Persons Acting as a Group
are, considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the capital stock of Unilife Corporation, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of Unilife Corporation or to
cause a Change in Effective Control of Unilife Corporation. An increase in the
percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which Unilife Corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.
(B) A Change in Effective Control of Unilife Corporation shall occur on the date
a majority of members of the Board of Directors of Unilife Corporation is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of Unilife Corporation before the date of the appointment or election.
(C) A Change in the Ownership of Assets of Unilife Corporation shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire (or
has or have acquired during the twelve (12)-month period ending on the date of
the most recent acquisition by such Person or Persons), assets (including
tangible/real property and intangible property (such as goodwill)) from Unilife
Corporation the total gross fair market value of which is more than fifty
percent (50%) of the total gross fair
Page 6 of 14

 

 



--------------------------------------------------------------------------------



 



market value of all of the assets of Unilife Corporation immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of Unilife Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
(D) The following rules of construction apply in interpreting the definition of
Change in Control:
(I) A Person means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, other
than employee benefit plans sponsored or maintained by Unilife Corporation and
by entities controlled by Unilife Corporation or an underwriter of the capital
stock of Unilife Corporation in a registered public offering.
(II) Persons will be considered to be Persons Acting as a Group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
Person owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a Group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons will not be considered to be acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.
(III) For purposes of this Section 6(b), fair market value shall be determined
in accordance with Code Section 409A.
(IV) A Change in Control shall not include a transfer to a related person as
described in Code section 409A or a public offering of capital stock of Unilife
Corporation.
(E) For purposes of this Section 6(b), Code section 318(a) applies to determine
stock ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j), the stock underlying the option is not treated as
owned by the individual who holds the option.
Page 7 of 14

 

 



--------------------------------------------------------------------------------



 



7. Confidential Information.
(a) Wieland acknowledges that Unilife has a valuable property interest in all
aspects of its business relationships with its customers, clients, vendors and
suppliers. In the course of Wieland’s work with Unilife, Wieland has become
aware of and familiar with secret and confidential information of Unilife
relating to its customers, clients, vendors and suppliers, and its internal
business operations. Secret and confidential information includes, but is not
limited to, Unilife’s business plans, customer lists, customer data, marketing
plans, supplier and vendor lists and cost information, software and computer
programs, data processing systems and information contained therein, financial
statements, financial data, acquisition and divestiture plans, and any other
trade secrets or confidential or proprietary information, documents, reports,
plans, or data, of or about Unilife that is not already available to the public.
(b) Wieland agrees that he will not, without the written consent of Unilife,
during the term of this agreement or thereafter, disclose or make any use of
secret and confidential information, except as may be required in the
performance of his duties under Section 2 of this agreement. Wieland agrees
that, following the termination of his employment with Unilife for any reason,
he will never use secret and confidential information to compete with Unilife in
any manner, and he will never disclose any secret and confidential information
to any other business or individual, unless such secret or confidential
information is: (i) publicly known through no breach of the provisions of this
Section 7 by either party, (ii) lawfully disclosed by a third party, or (iii)
disclosed pursuant to legal requirement or court order. In no event shall any
disclosure made to investment banking firms or private equity firms at the
request of Unilife and as part of Wieland’s duties ever be considered a
violation of this Section 7.
(c) Upon termination of this agreement, Wieland shall surrender to Unilife all
records and all paper and/or electronic copies made of those records that
pertain to any aspect of the business of Unilife, including all secret and
confidential information.
8. Agreement Not To Compete.
(a) In consideration for continued employment by Unilife and the benefits of
this agreement, Wieland agrees to be bound by the covenant not to compete as set
forth in Section 8 of this agreement below.
(b) Wieland agrees that during the term of this agreement and for a period of
two (2) years following the termination of this agreement for any reason, he
will not, directly or indirectly:
(i) render services to, become employed by, be engaged as a consultant by, own,
or have a financial or other interest in (either as an individual, partner,
joint venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any business that is engaged in any business
activity that is in competition with the activities of Uniiife.
Page 8 of 14

 

 



--------------------------------------------------------------------------------



 



(ii) induce, offer, assist, encourage, or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
individual who is employed by Uniiife, or induce, offer, assist, encourage, or
suggest that any Uniiife employee terminate her or her employment with Uniiife,
or accept employment with any other business or enterprise.
(c) In the event that Wieland commits any breach of Section 8(b) above, Wieland
acknowledges that Uniiife would suffer substantial and irreparable harm and
damages. Accordingly, Wieland hereby agrees that in such event, Uniiife shall be
entitled to temporary and/or permanent injunctive relief, without the necessity
of proving damage, to enforce the provisions of this Section, all without
prejudice to any and all other remedies that Uniiife may have at law or in
equity and that Uniiife may elect or invoke. Wieland agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the purposes and spirit of this agreement. Any invalid
or unenforceable provision is to be reformed to the maximum time, geographic
and/or business limitations permitted by applicable laws, so as to be valid and
enforceable.
(d) Wieland expressly acknowledges and agrees that the restrictive covenants set
forth in Sections 7 and 8 above are absolutely necessary to protect the
legitimate business interests of Uniiife, because he is employed in a position
of trust and confidence and is provided with extensive access to Unilife’s most
confidential and proprietary trade secrets, and has significant involvement in
important business relationships, which constitute the goodwill of Uniiife.
Wieland further agrees and acknowledges that these restrictive covenants are
reasonable, will not restrict him from earning a livelihood following the
termination of employment, and are intended by the parties to be enforceable
following termination of employment for any reason.
(e) In the event that Uniiife must bring legal action to enforce or seek a
remedy for any breach of the provisions of Sections 7 or 8 of this agreement and
Wieland is found by a court to have breached any of these provisions, Wieland
agrees to reimburse Uniiife for any and all expenses, including attorneys’ fees
and court costs, incurred by it in enforcing the terms of these Sections of the
agreement.
Page 9 of 14

 

 



--------------------------------------------------------------------------------



 



9. Relocation and Temporary Housing Expenses.
(a) Uniiife shall pay Wieland $100,000 (the “Relocation Payment”), to assist
Wieland in paying Wieland’s relocation expenses associated with his move to
Pennsylvania in connection with his employment by Uniiife. The Relocation
Payment will be paid in a lump sum to him on or before July 7, 2010. If Wieland
incurs actual, reasonable and customary relocation expenses during the first
year of his employment that exceed $100,000 (for items such as closing costs
relating to the sale of Wieland’s current house, payment for moving Wieland’s
household goods to Pennsylvania, including packing, unpacking, and insurance,
storage of Wieland’s household goods for a maximum of six months while Wieland
and his family are in temporary housing, and the cost of moving up to two
vehicles) (“Excess Relocation Expenses”), he may provide the Chief Executive
Officer with documentation of such Excess Relocation Expenses, and the Chief
Executive Officer may elect, in his discretion, to reimburse Wieland for all or
part of such Excess Relocation Expenses. In addition to the Relocation Payment
and Excess Relocation Expenses, Unilife will reimburse Wieland for the
reasonable cost of temporary housing in Pennsylvania for up to six months and
will reimburse Wieland for the reasonable expenses associated with two
house-hunting trips by Wieland and his spouse. Reimbursement of such costs and
expenses will be made upon the request of Wieland, subject to Wieland’s
providing reasonable documentation of the reimbursable costs and expenses.
(b) Any taxes payable with respect to the payments made by Unilife to Wieland
pursuant to this Section 9, including without limitation the Relocation Payment,
shall be the sole responsibility of Wieland, and Unilife will follow federal,
state and local tax regulations with regard to the reporting of such payments.
10. General Release. As a condition of receiving the severance compensation and
benefits described in Section 6, Unilife and Wieland will execute a mutual
general release of claims (which is in a form acceptable to Unilife). Such
general release would not include rights to previously vested options or claims
for any compensation earned (including, without limitation, accrued vacation),
or reimbursement of expenses incurred, through the date of termination. Such
release must be agreed to, executed and irrevocable no later than 30 days
following Wieland’s termination date.
11. Dispute Resolution. Any controversy, claim or dispute involving the parties
(or their affiliated persons) directly or indirectly concerning this agreement
shall be finally settled by binding arbitration held in Harrisburg, Pennsylvania
by one arbitrator (who is mutually acceptable to both parties as well as
licensed to practice law in the Commonwealth of Pennsylvania) in accordance with
the rules of employment arbitration then followed by the American Arbitration
Association or any successor to the functions thereof. The arbitrator shall
apply Pennsylvania law in the resolution of all controversies, claims and
disputes and shall have the right and authority to determine how his or her
decision or determination as to each issue or matter in dispute may be
implemented or enforced. Any decision or award of the arbitrator shall be final
and conclusive for both Wieland and Unilife (and its affiliates), and there
shall be no appeal there from other than causes of appeal allowed by the Federal
Arbitration Act. Unilife shall bear all costs of the arbitrator in any action
brought under this agreement. The arbitrator shall have the power to award
attorney’s fees and arbitration costs to the prevailing party, if the award of
attorney’s fees and litigation costs would be permitted by a court. The parties
hereto agree that any action to compel arbitration may be brought in the
appropriate Pennsylvania state or federal court, and in connection with such
action to compel, the laws of the Commonwealth of Pennsylvania and the Federal
Arbitration Act shall control. Application may also be made to such court for
confirmation of any decision or award of the arbitrator, for an order of the
enforcement and for any other remedies, which may be necessary to effectuate
such decision or award. The parties hereto hereby consent to the jurisdiction of
the arbitrator and of such court and waive any objection to the jurisdiction of
such arbitrator and court.
Page 10 of 14

 

 



--------------------------------------------------------------------------------



 



12. Non-waiver. A waiver of any provision of this agreement by either party
shall not prevent either party from enforcing that provision or any other
provision hereof.
13. Assignment. This agreement is personal and may not be assigned by Wieland.
Any assignment of this agreement between Unilife (or its successor) and its
affiliates (and their successors) shall not constitute a termination of
Wieland’s employment hereunder. This agreement (including the Restrictive
Covenants set forth in Sections 7 and 8) shall inure to the benefit of and be
binding upon any successor to Unilife. The parties specifically understand and
agree that the non-compete provisions of Section 8 will inure to the benefit of
a successor and that Wieland will remain bound by these provisions in the event
of a sale or corporate reorganization of Unilife.
14. Severability. Each provision of this agreement is severable and distinct
from, and independent of, every other provision hereof. If one provision hereof
is declared void, the remaining provisions shall remain in effect. Any provision
of this agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
15. Entire Agreement. This agreement contains the entire agreement of the
parties concerning the employment relationship and supersedes any prior
agreements or understandings between the parties concerning the terms and
conditions of Wieland’s employment, whether oral or written; provided, however,
that Wieland’s equity grants shall be governed by the equity grant documents and
will be in such amounts as stated in Wieland’s offer letter dated June 2, 2010;
provided further, that any stock options or other stock-based awards provided to
Wieland shall be governed by Unilife’s stock incentive plans as they are amended
from time to time, except as provided herein. The parties acknowledge, in
entering into this agreement that they have not relied upon any promise or
inducement not specifically set forth herein. Any changes to this agreement must
be in writing and signed by both parties.
16. Section 409A.
(a) This agreement is intended to comply with, or otherwise be exempt from, Code
section 409A and any regulations and Treasury guidance promulgated thereunder,
and Unilife shall be required to interpret the terms of this agreement as
necessary to comply with the requirements of Code section 409A.
Page 11 of 14

 

 



--------------------------------------------------------------------------------



 



(b) Unilife shall undertake to administer, interpret, and construe this
agreement in a manner that does not result in the imposition on Wieland of any
additional tax, penalty, or interest under Code section 409A.
(c) Unilife and Wieland agree that they will execute any and all amendments to
this agreement permitted under applicable law as they mutually agree in good
faith may be necessary to ensure compliance with the distribution provisions of
Code section 409A or as otherwise needed to ensure that this agreement complies
with that section.
(d) The preceding provisions, however, shall not be construed as a guarantee by
Unilife of any particular tax effect to Wieland under this agreement. Unilife
shall not be liable to Wieland for any payment made under this agreement that is
determined to result in an additional tax, penalty, or interest under Code
section 409A, nor for reporting in good faith any payment made under this
agreement as an amount includible in gross income under that section.
(e) For purposes of Code section 409A, the right to a series of installment
payments under this agreement shall be treated as a right to a series of
separate payments.
(f) With respect to any reimbursement of future expenses of, or any provision of
in-kind benefits to, Wieland, as specified under this agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Code section 105(b);
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the year after the year in which such expense was incurred; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit. Any tax gross-up payment shall be made by no
later than the end of the calendar year following the year in which Wieland
remits the taxes.
(g) “Termination of employment,” “resignation,” or words of similar import, as
used in this agreement means, for purposes of any payments under this agreement
that are payments of deferred compensation subject to Code section 409A,
Wieland’s “separation from service” as defined in that section.
(h) If a payment obligation under this agreement arises on account of Wieland’s
separation from service while Wieland is a “specified employee” (as defined
under Code section 409A and determined in good faith by the Unilife), any
payment of “deferred compensation” (as defined under Treasury regulation section
1.409A-1 (b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1 (b)(3) through (b)(12)) that is scheduled to be paid within
six (6) months after such separation from service shall accrue without interest
and shall be paid within 15 days after the end of the six-month period beginning
on the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of Wieland’s estate
following his death.
Page 12 of 14

 

 



--------------------------------------------------------------------------------



 



17. Excise Tax on Parachute Payments. Wieland shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Code section 4999; provided, however, that any payment or
benefit received or to be received by Wieland in connection with a Change in
Control or the termination of Wieland’s employment (whether payable pursuant to
the terms of this Agreement (“Contract Payments”) or any other plan,
arrangements or agreement with Unilife or any affiliate (collectively with the
Contract Payments, the “Total Payments”) shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Code section 4999 but only if, by reason of such reduction, the net after-tax
benefit received by Wieland shall exceed the net after-tax benefit that would be
received by Wieland if no such reduction was made.
For purposes of this Section 17, “net after-tax benefit” shall mean (i) the
total of all payments and the value of all benefits which Wieland receives or is
then entitled to receive from Unilife that would constitute “excess parachute
payments” within the meaning of Code section 280G, less (ii) the amount of all
federal, state, local and foreign income taxes payable with respect to the
foregoing calculated at the maximum marginal income tax rate for each year in
which the foregoing shall be paid to Wieland (based on the rate in effect for
such year as set forth in the Code or other applicable tax law as in effect at
the time of the first payment of the foregoing), less (iii) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) above
by Code section 4999.
The foregoing determination shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) selected by Unilife and reasonably acceptable to
Wieland (which may be, but will not be required to be, Unilife’s independent
auditors). The Accounting Firm shall submit its determination and detailed
supporting calculations to both Wieland and Unilife within fifteen (15) days
after receipt of a notice from either Unilife or Wieland that Wieland may
receive payments which may be “parachute payments.” If the Accounting Firm
determines that a reduction is required by this Section 17, the Contract
Payments consisting of cash severance shall be reduced to the extent necessary
so that no portion of the Total Payments shall be subject to the excise tax
imposed by Code section 4999, and Unilife shall pay such reduced amount to
Wieland in accordance with the terms of this agreement. If the Accounting Firm
determines that none of the Total Payments, after taking into account any
reduction required by this Section 17, constitutes a “parachute payment” within
the meaning of Code section 280G, it will, at the same time as it makes such
determination, furnish Wieland and Unilife an opinion that Wieland has
substantial authority not to report any excise tax under Code section 4999 on
his federal income tax return.
Page 13 of 14

 

 



--------------------------------------------------------------------------------



 



Wieland and Unilife shall each provide the Accounting Firm access to and copies
of any books, records, and documents in the possession of Wieland or Unilife, as
the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section 17.
The fees and expenses of the Accounting Firm for its services in connection with
the determinations and calculations contemplated by this Section 17 shall be
borne by Unilife.
18. Counterparts. This agreement may be executed on separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
19. Interpretation. The captions and headings of this agreement are not part of
the provisions hereof and shall have no force or effect.
20. Notices. Any notices, requests, demands and other communications provided
for by this agreement shall be sufficient if in writing and if hand delivered,
sent by overnight courier, or sent by registered or certified mail to Wieland at
the last address he has filed in writing with Unilife or, in the case of
Unilife, to Unilife’s Chief Executive Officer at Unilife’s principal executive
offices.
21. Governing Law. The terms of this agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to provisions thereof regarding conflict of laws.
22. Legal Review Reimbursement. Unilife agrees to reimburse Wieland for the
legal costs associated with having this Agreement reviewed by legal counsel
prior to execution. Such reimbursement must be submitted within thirty (30) days
of his employment commencement date and will be reimbursed by Unilife within
thirty (30) days of the receipt of the request; provided however, that such
amount does not exceed $3,500.
IN WITNESS WHEREOF, and wishing to be legally bound, the parties have executed
this agreement as of the date first above written.

          UNILIFE CORPORATION
    Richard Wieland: By:   /s/ Alan Shortall   /s/ Richard Wieland   Name:  
Alan Shortall        Title:   Chief Executive Officer       

Page 14 of 14

 

 